Exhibit 10.23

 

W&T OFFSHORE, INC.

AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

2015 EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement is made and entered into as of _______, 2015 (the “Date of
Grant”), by and between W&T Offshore, Inc., a Texas corporation (the “Company”)
and the executive whose name appears in the footer below (“you”);

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock unit award;

WHEREAS, the Company adopted the W&T Offshore, Inc. Amended and Restated
Incentive Compensation Plan, as it may be amended from time to time (the “Plan”)
under which the Company is authorized to grant stock-based awards to certain
employees and service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock unit award agreement (“Agreement”) as if fully set
forth herein and the terms capitalized but not defined herein shall have the
meanings set forth in the Plan;

WHEREAS, the Company adopted the W&T Offshore, Inc. Stock Ownership and
Retention Policy, as it may be amended from time to time (the “Policy”) under
which the Company has established various stock ownership and retention
requirements;

WHEREAS, a copy of the Policy has been furnished to you and, as this Award (as
defined below) shall be subject to the terms and conditions of the Policy, shall
be deemed a part of this Agreement as if fully set forth herein; and

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1.The Grant.  Subject to the conditions set forth below and the adjustment
provisions of Section 3(b), the Company hereby grants to you effective as of the
Date of Grant, as a matter of separate inducement but not in lieu of any salary
or other compensation for your services for the Company, an award (the “Award”)
consisting of ________________ shares of restricted stock units in accordance
with the terms and conditions set forth herein and in the Plan (the “Restricted
Stock Units”), along with any additional rights related to the Restricted Stock
Units as described in Section 2 of this Agreement. To the extent you commenced
full time employment after the beginning of the initial performance period, the
total number of Restricted Stock Units recited above has been adjusted to
reflect that fact.

2.Dividend Equivalents.  As of the Date of Grant above, this grant of Restricted
Stock Units also includes a tandem grant of Dividend Equivalents with respect to
each share of

Executive (2015):

--------------------------------------------------------------------------------

 

Restricted Stock Units granted to you pursuant to Section 1 of this Agreement;
provided, however, that you shall not receive Dividend Equivalents for any
distributions made with respect to a share of Stock prior to the satisfaction of
the Performance Vesting Requirement (as defined below).  In the event that the
Performance Vesting Requirement is satisfied prior to the Vesting Date, you
shall receive Dividend Equivalents for any distributions made with respect to a
share of Stock for the period of time between the day the attainment of the
Performance Vesting Requirement occurs and the Vesting Date, taking into account
that an adjustment shall be made to the number of Dividend Equivalents granted
to you to reflect any adjustments made to your Restricted Stock Units pursuant
to Section 3(b) below.  All Dividend Equivalents granted on and after the Date
of Grant shall carry identical vesting restrictions as shall be attached to the
Restricted Stock Units giving rise to such Dividend Equivalents, thus, if the
Performance Vesting Requirement is not satisfied, all rights to Dividend
Equivalents shall immediately cease.  If a Restricted Stock Unit is forfeited,
your tandem Dividend Equivalents with respect to such Restricted Stock Units
shall automatically terminate at that time.  Any Dividend Equivalents payment
will be made on or promptly following the date on which the dividends are
otherwise paid to the holders of Stock; provided, however, in no event shall the
dividend payment be made later than 30 days following the date on which the
Company pays such dividend to the holders of Stock. 

3.Vesting Date, Adjustment, and Other Restrictions.  Subject to the terms and
conditions of this Agreement and the Plan, the forfeiture restrictions on the
Restricted Stock Units will lapse and the Restricted Stock Units will vest,
subject to the Performance Vesting Requirement, on December 15th of the second
calendar year following the calendar year in which the Date of Grant occurs (the
“Vesting Date”).

(a)Performance Vesting Requirement. The “Performance Vesting Requirement” means
the achievement of the “Performance Goals,” which are performance criteria
established by the Committee pursuant to Section 8 of the Plan and set forth in
Appendix A attached hereto.  

(b)Adjustments Following the Satisfaction of the Performance Vesting
Requirement.  Immediately following the Committee’s certification of the
satisfaction of the applicable Performance Vesting Requirement and the
applicable level of achievement attained in connection therewith, the number of
Restricted Stock Units subject to a Performance Vesting Requirement granted to
you pursuant to Section 1 of this Agreement shall be adjusted to reflect the
achievement of the Performance Goals during the applicable performance period.
To the extent after the Date of the Grant you were on unpaid leave and/or were
not actively employed during any part of the applicable performance period, your
Restricted Stock Units subject to that Performance Vesting Requirement shall be
further adjusted to equal the number of Restricted Stock Units equal to (x) your
number of Restricted Stock Units subject to that Performance Vesting Requirement
adjusted above to reflect the achievement of the Performance Goals times (y) a
number equal to the quotient resulting from your Actual Base Salary (as
hereinafter defined) divided by your Base Salary (as hereinafter defined).  In
addition, the Committee has the right to further reduce or eliminate the number
of Restricted Stock Units granted to you for any reason regardless of the
satisfaction of the Performance Vesting Requirement and the applicable level of
achievement attained in connection therewith.  In the event of a negative
adjustment, the remaining Restricted Stock Units subject to that Performance
Vesting

Executive (2015):2

--------------------------------------------------------------------------------

 

Requirement granted to you pursuant to Section 1 of this Agreement not eligible
for vesting shall be forfeited as of the end of the applicable performance
period. The Committee shall promptly notify you of any and all adjustments made
to your Restricted Stock Units pursuant to this Section 3(b).  

For purposes of this Agreement, “Base Salary” means your annual pay rate in
effect at the beginning of the applicable performance period calculated over the
applicable performance period, (i) including any amounts deferred pursuant to an
election under any 401(k) plan, pre-tax premium plan, deferred compensation
plan, or flexible spending account sponsored by the Company or any Subsidiary,
but (ii)  excluding any incentive compensation, employee benefit, or other cash
benefit paid or provided under any incentive, bonus or employee benefit plan
sponsored by the Company or any Subsidiary, and/or any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you. To the extent you
commence employment after the beginning of the initial performance period, your
Base Salary for that initial performance period shall mean the base salary you
would receive working full time (based on your annual pay rate in effect on your
first day of employment) for the period from your first day of employment until
the end of  the initial performance period.

For purposes of this Agreement, “Actual Base Salary” means the  base salary you
actually received during the applicable performance period calculated as of the
last day of the applicable performance period, (i) including any amounts
deferred pursuant to an election under any 401(k) plan, pre-tax premium plan,
deferred compensation plan, or flexible spending account sponsored by the
Company or any Subsidiary, and any overtime paid to you as an offshore employee
required by your standard work schedule, but (ii)  excluding any incentive
compensation, employee benefit, or other benefit paid or provided under any
incentive, bonus or employee benefit plan sponsored by the Company or any
Subsidiary, all overtime paid other than as specified in (i) above and/or any
excellence award, gains upon stock option exercises, restricted stock grants or
vesting, moving or travel expense reimbursement, sign on bonus, imputed income,
or tax gross-ups, without regard to whether the payment or gain is taxable
income to you.

By way of example only, the Performance Vesting Requirement adjustment described
above will operate as follows: if you are granted 1,000 Restricted Stock Units
subject to a Performance Vesting Requirement on the Date of Grant, and the level
of achievement of the Performance Goals during the applicable performance period
is reached at a level the Company has designated as a 75% achievement level, it
will only be possible for you to vest in 750 Restricted Stock Units on the
Vesting Date and the remaining 250 Restricted Stock Units shall be forfeited as
of the end of the performance period.  In addition, to the extent you were on
unpaid leave and/or were not actively employed during any part of the applicable
performance period, the number of such Restricted Stock Units shall be further
adjusted as described in the first paragraph of Section 3(b) to the extent your
Actual Base Salary for the applicable performance period is less than your Base
Salary for such performance period. As noted in the first paragraph of Section
3(b), the Committee has the right to further reduce or eliminate the number of
Restricted Stock Units granted to you for any reason regardless of the
satisfaction of the Performance Vesting Requirement and the applicable level of
achievement attained in

Executive (2015):3

--------------------------------------------------------------------------------

 

connection therewith. Following the satisfaction of the Performance Vesting
Requirement and the adjustments herein provided but prior to the Vesting Date,
you will be then eligible to receive Dividend Equivalents with respect to the
adjusted Restricted Stock Units rather than the original 1,000 Restricted Stock
Units.  Upon the applicable settlement date of your Restricted Stock Units, you
will receive a settlement from the Company with respect to such adjusted
Restricted Stock Units rather than the original 1,000 Restricted Stock Units.

(c)Other Restrictions.  Subject to Section 6 of this Agreement, the restrictions
on your Restricted Stock Units will expire on the Vesting Date only if you have
been an employee or service provider of the Company or of a Subsidiary
continuously from the Date of Grant through the Vesting Date.  Other than as
provided in Section 6(d)(i) below, in the event that the Performance Vesting
Requirement is not satisfied, no portion of the Restricted Stock Units subject
to that Performance Vesting Requirement shall become vested.  Restricted Stock
Units that have become vested pursuant to this Section 3 shall be referred to
herein as the “Vested Units.”

4.Settlement.  

(a)Form of Settlement.  The Committee, in its sole discretion, shall determine
at the time of such settlement whether the Vested Units will be settled: (i) in
a single lump sum cash payment in an amount equal to the Fair Market Value of
Stock as of the date of settlement multiplied by the number of Vested Units to
be settled, (ii) in shares of such Stock, or (iii) in a combination of cash and
shares of Stock.  Settlement of Vested Units shall be subject to and pursuant to
rules and procedures established by the Committee in its sole discretion.  

(b)Time of Settlement.  The Vested Units shall be settled by the Company as soon
as administratively feasible following the Vesting Date, but in no event shall
such settlement occur later than 75 days following the Vesting Date.  In the
event the Restricted Stock Units become Vested Units pursuant to Section 6
below, the Company will settle the Vested Units as soon as administratively
practicable following the time of vesting noted in Section 6 below, but in no
event shall such settlement occur later than 75 days following the applicable
vesting event.

5.Restrictions, Forfeiture and Limitations on Ownership.  The shares of
Restricted Stock Units are restricted in the sense that they may be forfeited to
the Company prior to the time the Restricted Stock Units are deemed Vested
Units. You, or your executor, administrator, heirs, or legatees shall have the
right to vote any shares of Stock you may receive as settlement of the Vested
Units and hold all other privileges of a shareholder of the Company only from
the date of issuance of a Stock certificate in your name representing payment of
a Vested Unit in the form of a share of Stock, or the delivery of the Stock to
the Company’s transfer agent, as applicable.

6.Termination of Services or Change in Control.

(a)Termination due to your Death or Disability. Following the satisfaction of
the Performance Vesting Requirement, if your employment or service relationship
with the Company and any of its Subsidiaries is terminated as a result of your
death or Disability (as defined below), then the forfeiture restrictions on your
Restricted Stock Units subject to that

Executive (2015):4

--------------------------------------------------------------------------------

 

Performance Vesting Requirement, subject to any adjustment pursuant to Section
3(b) above, shall automatically lapse as to the outstanding unvested shares of
Restricted Stock Units subject to that Performance Vesting Requirement, and in
the case of your Disability, subject to Section 12 of this Agreement.  If your
employment or service relationship with the Company and any of its Subsidiaries
is terminated as a result of your death or Disability prior to the satisfaction
of the Performance Vesting Requirement, no portion of the Restricted Stock Units
subject to that Performance Vesting Requirement will become Vested Units.  

For purposes of this Section 6(a), the term “Disability” shall have the meaning
given such term in any written employment, severance or other similar individual
agreement (an “Individual Agreement”) between you and the Company. In the event
that there is no existing written Individual Agreement between you and the
Company or if any such agreement does not define Disability, the term
“Disability” shall mean: (i) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (A) you are unable to continue
performing the duties assigned to you prior to such impairment or (B) your
condition entitles you to disability benefits under any insurance or employee
benefit plan of the Company or its Subsidiaries, and (ii) the impairment or
condition is cited by the Company as the reason for your termination; provided,
however, that in all cases, the term Disability shall be applied and interpreted
in compliance with section 409A of the Code and the regulations thereunder.

(b)Termination due to your Normal Retirement.  Following the satisfaction of the
Performance Vesting Requirement, if your employment or service relationship with
the Company and any of its Subsidiaries is terminated as a result of your Normal
Retirement prior to the Vesting Date, then the restrictions on a number of the
shares of your Restricted Stock Units subject to that Performance Vesting
Requirement, subject to any adjustment pursuant to Section 3(b) above, shall
automatically lapse pro-rata in relation to the amount of time you have been
employed by, or in the service of, the Company or any of its Subsidiaries, as
described below; provided, however, that such restrictions shall lapse subject
to the additional provisions of Section 12 of this Agreement, if
applicable.  Solely for purposes of determining the number of shares which may
lapse or vest pursuant to this Section 6(b), the Restricted Stock Units subject
to that Performance Vesting Requirement, as adjusted pursuant to Section 3(b)
above, shall be referred to in two portions, two-thirds (2/3) of the Restricted
Stock Units shall be the “Two-Year Portion”; the remaining and final one-third
(1/3) of the Restricted Stock Units shall be the “Three-Year
Portion.”  Following a termination of your employment or service due to your
Normal Retirement:

(i)restrictions will lapse on a number of Restricted Stock Units in the Two-Year
Portion equal to the product of (A) two-thirds (2/3) of the total number of
Restricted Stock Units granted to you, subject to any adjustment pursuant to
Section 3(b) above, times (B) a fraction, the numerator of which is the number
of full months (counting the month in which your termination of employment
occurs as a full month), beginning with the first day of the first  month of the
year in which the Date of Grant occurs, during which you were employed by the
Company and/or any Subsidiary and the denominator of which is 24; plus

(ii)restrictions will lapse on a number of Restricted Stock Units in the
Three-Year Portion equal to the product of (A) one-third (1/3) of the total
number of Restricted Stock Units granted to you, subject to any adjustment
pursuant to Section 3(b) above, times (B) a

Executive (2015):5

--------------------------------------------------------------------------------

 

fraction, the numerator of which is the number of full months (counting the
month in which your termination of employment occurs as a full month), beginning
with the first day of the first  month of the year in which the Date of Grant
occurs, during which you were employed by the Company and/or any Subsidiary and
the denominator of which is 36.  

If your employment or service relationship with the Company and any of its
Subsidiaries is terminated as a result of your Normal Retirement prior to the
satisfaction of the Performance Vesting Requirement, no portion of the
Restricted Stock Units subject to that Performance Vesting Requirement will
become Vested Units.  For purposes of this Section 6(b), the term “Normal
Retirement” shall have the meaning given such term in any Individual Agreement
between you and the Company. In the event that there is no existing written
Individual Agreement between you and the Company or if any such agreement does
not define Normal Retirement, the term “Normal Retirement” shall mean the
termination of your employment or service relationship with the Company and each
of its Subsidiaries by which you are employed or provide services to due to your
voluntary retirement on or after the date that you attain age 67.

(c)Termination for Any Other Reason.  Subject to Sections 6(d) and 6(e) below,
if your employment or service relationship with the Company or any of its
Subsidiaries is terminated for any other reason other than your death,
Disability or your Normal Retirement prior to the Vesting Date, then that
portion, if any, of the Restricted Stock Units granted pursuant to this
Agreement for which have not become Vested Units as of the date of termination
shall become null and void as of the date of such termination; provided,
however, that, subject to the Performance Vesting Requirement, the portion, if
any, of your Vested Units as of the date of such termination will survive the
termination of employment.

(d)Change in Control.  

(i)Prior to Satisfaction of the Performance Vesting Requirement. Notwithstanding
anything to the contrary in Section 3 or the remainder of this Section 6, in the
event that a Change in Control is consummated prior to both the Vesting Date and
the end of the applicable performance period for which the Performance Vesting
Requirement relates, forfeiture restrictions on all  Restricted Stock Units
subject to that Performance Vesting Requirement granted to you pursuant to
Section 1 of this Agreement shall automatically lapse and the Restricted Stock
Units subject to that Performance Vesting Requirement will vest, subject further
to Section 12 of this Agreement.  

(ii)Following the Satisfaction of the Performance Vesting
Requirement.  Notwithstanding anything to the contrary in the remainder of this
Section 6, in the event that a Change in Control is consummated prior to the
Vesting Date but following the satisfaction of the Performance Vesting
Requirement, forfeiture restrictions on your Restricted Stock Units subject to
that Performance Vesting Requirement, subject to any adjustment pursuant to
Section 3(b) above, shall automatically lapse and such Restricted Stock Units
subject to that Performance Vesting Requirement will vest subject further to
Section 12 of this Agreement.   For further clarity, in the event that the
Change in Control is consummated following the applicable performance period to
which the Performance Vesting Requirement relates, but the Performance Vesting
Requirement was not achieved during such time, no portion

Executive (2015):6

--------------------------------------------------------------------------------

 

of the Restricted Stock Units subject to that Performance Vesting Requirement
shall become Vested Units upon a Change in Control.  

(iii)Other restrictions.  Nothing within this Section 6(d) is intended to modify
Sections 6(a) or 6(b) above regarding the full acceleration or pro-rata
acceleration, as applicable, of your Restricted Stock Units upon a termination
of employment due to death, Disability or Normal Retirement.  The provisions of
Sections 6(a) and 6(b) shall apply to a termination of your employment or
service for death, Disability or Normal Retirement, as applicable, whether or
not such a termination of employment or service were to occur in connection with
a Change in Control.

(e)Effect of Individual Agreement.  Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
Individual Agreement entered into by and between you and the Company, the terms
of such an Individual Agreement shall control.

7.Leave of Absence.  With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.

8.Delivery of Stock.  In the event the Committee determines to settle the
Restricted Stock Units in the form of Stock, promptly following the expiration
of the restrictions on the Restricted Stock Units as contemplated in Sections 3
or 6 of this Agreement, the Company shall either cause to be issued and
delivered to you or your designee a certificate or other evidence of the number
of Restricted Stock Units as to which restrictions have lapsed, free of any
restrictive legend relating to the lapsed restrictions, or cause those number of
Restricted Stock Units to be properly registered with the Company’s transfer
agent as appropriate, upon receipt by the Company of any tax withholding as may
be requested pursuant to Section 9 of this Agreement.  The value of such
Restricted Stock Units shall not bear any interest owing to the passage of time.

9.Payment of Taxes.  The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any such required tax
withholding, the Company will withhold from the cash payment or the shares of
Stock to be issued to you under this Agreement, as applicable, the cash amount
or the number of shares necessary to satisfy the Company’s obligation to
withhold taxes; where the Restricted Stock Units will be settled in shares of
Stock, such a determination will be based on the shares’ Fair Market Value at
the time such determination is made.  In the event the Restricted Stock Units
are settled in shares of Stock, and Company determines that the aggregate Fair
Market Value of the shares of Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you must pay to the Company, in cash, the amount of that deficiency immediately
upon the Company’s request.

Executive (2015):7

--------------------------------------------------------------------------------

 

10.Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, in the event the Restricted Stock Units are settled
in shares of Stock, the issuance of Stock will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Stock may then be listed.  No Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed.  In
addition, Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act of 1933, as amended (the “Act”), is at the time of
issuance in effect with respect to the shares issued or (b) in the opinion of
legal counsel to the Company, the shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained.  As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.  From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
shares of Stock available for issuance. 

11.Right of the Company and Subsidiaries to Terminate Employment or
Services.  Nothing in this Agreement confers upon you the right to continue in
the employ of or performing services for the Company or any Subsidiary, or
interfere in any way with the rights of the Company or any Subsidiary to
terminate your employment or service relationship at any time, with or without
cause.

12.Non-Compete Agreements.  The Company, in its sole discretion, may require you
to execute a separate non-compete, non-solicitation, or similar agreement in
connection with the grant of the Restricted Stock Units pursuant to this
Agreement or in connection with the acceleration of the Restricted Stock Units
in accordance with the provisions of Section 6 of this Agreement.  

13.Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14.Remedies.  The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

15.No Liability for Good Faith Determinations.  The Company, the Committee and
the members of the Board shall not be liable for any act, omission or
determination taken or

Executive (2015):8

--------------------------------------------------------------------------------

 

made in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder. 

16.Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
the Company shall determine.

17.No Guarantee of Interests.  The Company, the members of the Committee and the
Board do not guarantee the Stock of the Company from loss or depreciation.

18.Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

19.Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

20.Information Confidential.  As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

21.Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns, including, but not limited to, any successor entity
resulting from a Change in Control.

22.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23.Company Action.  Any action required of the Company shall be by authority of
the Board or by a person or entity authorized to act by the Board.

24.Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25.Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to

Executive (2015):9

--------------------------------------------------------------------------------

 

any conflict of law provisions thereof, except to the extent Texas state law is
preempted by federal law.  The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock. 

26.Consent to Texas Jurisdiction and Venue.  You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Award or this Agreement.  In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.  

27.Amendment.  This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.  

28.Transfer.  This Agreement and the Restricted Stock Units granted hereunder
will not be transferable by you other than by will or the laws of descent and
distribution, or as otherwise provided by the Plan.

29.The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

30.The Policy.  This Agreement and this Award is subject to all the terms,
conditions, limitations and restrictions contained within the Policy.

31.Clawback.To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee,  this Award and amounts or shares paid or payable pursuant to or with
respect to this Award shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company or its affiliates, which
clawback policies or procedures may provide for forfeiture, repurchase and/or
recoupment of this Award and amounts or shares paid or payable pursuant to or
with respect to such Award.  Notwithstanding any provision of the Agreement to
the contrary, the Company reserves the right, without your consent or the
consent of any beneficiary of this Award, to adopt any such clawback policies
and procedures, including such policies and procedures applicable to this
Agreement with retroactive effect. Your acceptance of this Award shall
constitute your agreement (1) to be bound by such clawback policies or
procedures and (2) to not seek indemnification or contribution from the Company
for any amounts clawed back.

W&T OFFSHORE, INC.

 

 

By:      /s/ Jamie L. Vazquez                    

       Jamie L. Vazquez, President

Executive (2015):10

--------------------------------------------------------------------------------

 

 

Appendix A

Performance Goals for 2015 Award

The Performance Goals for your Restricted Stock Units shall be comprised of the
business criterion noted below.  Subject to the achievement of the applicable
Performance Level (defined below) for the applicable performance period and
resulting adjustments under Section 3(b) of the Agreement, your Restricted Stock
Units, as adjusted, will become Vested Units on the Vesting Date, only if you
have been an employee or service provider of the Company or of a Subsidiary
continuously from the Date of Grant through the Vesting Date.  The applicable
Scale between the Performance Levels on the charts below will be calculated
using straight-line interpolation. The Committee shall review, analyze and
certify the achievement of the Performance Level for each business criteria for
the applicable performance period and shall determine whether the Performance
Vesting Requirement has been met, in accordance with the Agreement and the terms
of the Plan.  For determination of meeting the Performance Vesting Requirement,
the Performance Level achieved for the applicable performance period shall be
deemed achieved effective as of the last day of the applicable performance
period, despite any delay that may occur in determining which Performance Level
is met during the Committee’s certification process.

Business Criteria

Criteria

Percentage of 100% of Restricted Stock Units Which are Subject to Performance
Criteria

Performance Period

Adjusted EBITDA(1) for the Performance Period, but taking into account the
effect of property sales, if applicable as deemed by the Compensation Committee
(Measurement rounded to nearest million)

40%

The full calendar year, from January 1 to December 31, 2015  

 

Performance Level ($000)

Scale

 

 

 

 

(“Target”): $268,700 or greater

100%

$200,000

75%

$100,000

50%

 

 

less than $100,000

0%

 

 

The percentage you receive on each individual scale shall be determined using
straight-line interpolation.

(1)  We define EBITDA as net income plus income tax expense, net interest
expense, depreciation, depletion, amortization, and accretion. Adjusted EBITDA
excludes the unrealized gain or loss related to our derivative contracts,
contract option fee, gain or loss on extinguishment of debt, gains or losses in
connection with litigation settlements, gains and losses on the sale of assets
and other items that are, in the sole discretion of the Compensation Committee
appropriate adjustment to reflect normalized results.   

 




Executive (2015):11

--------------------------------------------------------------------------------

 

 

Criteria

Percentage of 100% of Restricted Stock Units Which are Subject to Performance
Criteria

Performance Period

Adjusted EBITDA Margin Percentage for the Performance Period (Measurement
rounded to nearest 1/10th decimal)

60%

The full calendar year, from January 1 to December 31, 2015  

 

 

 

 

Performance Level

Scale

 

 

 

 

   43%  or greater (“Target”)

100%

    42%

75%

    41%

50%

    40%

25%

  <40%

0%

 

 

 

The percentage you receive on each individual scale shall be determined using
straight-line interpolation.

 

 

Executive (2015):12